FILED
                             NOT FOR PUBLICATION                              JAN 12 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD C. VICKERMAN,                             No. 10-16364

               Plaintiff - Appellant,             D.C. No. 3:03-cv-00222-LRH-
                                                  VPC
  v.

JAMES M. BIXLER; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Richard C. Vickerman appeals pro se from the district court’s judgment in

his action arising from an inspection of, and his eviction from, a rental unit

financed by the Secretary of the Department of Housing and Urban Development

(“HUD”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dubois v. Ass’n of Apartment Owners of 2987 Kalakaua, 453 F.3d 1175, 1178 (9th

Cir. 2006) (summary judgment); Clinton v. Babbitt, 180 F.3d 1081, 1086 (9th Cir.

1999) (sovereign immunity); Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.

1996) (judicial immunity). We affirm.

         The district court properly granted summary judgment on Vickerman’s

claims seeking relief under 42 U.S.C. § 1983 for violations of his First and Fourth

Amendment rights because Vickerman failed to provide any admissible evidence

to rebut defendants’ showing that private parties managed the apartment complex

and conducted the inspection of Vickerman’s rental unit. See Sutton v. Providence

St. Joseph Med. Ctr., 192 F.3d 826, 835 (9th Cir. 1999) (the ultimate issue in

determining whether a person is subject to suit under § 1983 is whether the alleged

infringement of federal rights is fairly attributable to the government).

         The district court properly granted summary judgment on Vickerman’s

claims brought under the Fair Housing Act because Vickerman failed to raise a

genuine dispute of material fact as to whether defendants discriminated against him

on the basis of his disability or denied him any reasonable requests for

accommodation. See Giebeler v. M & B Assocs., 343 F.3d 1143, 1146-47 (9th Cir.

2003).




                                           2                                     10-16364
      The district court properly dismissed Vickerman’s civil rights claims against

HUD as barred by sovereign immunity. See Orff v. United States, 358 F.3d 1137,

1142 (9th Cir. 2004) (“It is well settled that the United States is a sovereign, and,

as such, is immune from suit unless it has expressly waived such immunity and

consented to be sued.” (citation and internal quotation marks omitted)).

      The district court properly dismissed Vickerman’s claims against Las Vegas

Township Justice of the Peace Bixler as barred by judicial immunity. See Pierson

v. Ray, 386 U.S. 547, 553-54 (1967).

      Vickerman’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009) (per curiam).

      Vickerman’s pending motions are denied.

      AFFIRMED.




                                           3                                     10-16364